Citation Nr: 1636045	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability  (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969.  He is the recipient of the Purple Heart and Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

On his November 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ), sitting at the RO.  In 2014, 2015, and 2016 multiple copies of a letter acknowledging the Veteran's hearing request were sent to the address of record, a P.O. Box, and returned to VA as undeliverable by the United States Postal Service (USPS).  In May 2016, a search for a current address yielded a street address not previously noted in the claims file.  However, for unknown reasons, the subsequent hearing notice sent in June 2016 was not mailed to the recently identified street address, but to the no longer valid P.O. Box.  The Veteran did not attend the hearing.  The hearing notice has not to date been returned to VA by the USPS, but as it was sent to the same address to which all previously returned correspondence was sent, the Board presumes that the Veteran did not receive the notice.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  The notice must be sent to the most recent address of record, and a copy of this notification should be associated with the claims file. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




